Citation Nr: 1638714	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased compensable evaluation for service-connected residuals of mandible fractures with fistulas at teeth #23-25.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO decision that in pertinent part, denied an increase in a noncompensable evaluation for service-connected residuals of mandible fractures, with fistulas present at teeth #23-25, and denied service connection for a skin rash of the groin and anal area.

In June 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.

In a November 2014 rating decision, the AOJ granted service connection and a noncompensable rating for dermatitis (claimed as a rash of the groin and anal area), effective March 26, 2009.  This issue is no longer in appellate status, since the Veteran did not appeal the rating or effective date assigned in this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

Additional duplicative evidence was received from the Veteran in December 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, another remand is required prior to appellate review.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In June 2014, the Board remanded the appeal to the AOJ partly to obtain ongoing VA treatment records and partly for a VA examination of the Veteran's jaw condition that included comment on the degree of motion and loss of masticatory function, noting that this was not done at the prior March 2009 VA examination.  

The Board again notes that the Diagnostic Codes under which this disability may potentially be rated are based, in part, on degree of motion and relative loss of masticatory function.  See 38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904.  

After the Board's remand, additional VA medical records were obtained, and another VA dental examination was conducted in September 2014, but unfortunately the requested medical comment was not provided regarding the degree of motion and relative loss of masticatory function, and thus another examination is required.  Stegall, supra.

Moreover, in a July 2016 written brief, the Veteran's representative contended that the objective medical evidence indicates that his status post mandible fracture has become worse since the September 2014 VA examination and that the evidence warrants a current examination, citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  See also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment). 

The record reveals that the Veteran receives ongoing VA dental treatment, and that the most recent treatment records on file are dated in September 2014.  Ongoing relevant medical/dental records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Another VA examination is needed in order to ascertain the current level of severity of the service-connected residuals of mandible fractures.  See 38 C.F.R. §§ 3.327(a), 4.2; Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, in light of the September 2014 VA examiner's finding that the Veteran has loss of teeth due to trauma, the AOJ should consider the potential applicability of Diagnostic Code 9913, pertaining to loss of teeth.  In this regard, the Board notes that a May 1982 dental rating determined that the Veteran incurred in-service trauma to teeth numbers 22-27, and service connection was established for these teeth.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated relevant VA dental and/or medical records pertaining to treatment or evaluation of a mandible condition or a dental condition dated since September 2014, and associate them with the claims file.

2.  Then, schedule a VA dental/oral examination to determine the nature and severity of the mandible fracture residuals.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed.  

The examination report should address whether there is malunion or nonunion of the mandible, and comment on the degree of motion and relative loss of masticatory function.  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then, readjudicate the claim for an increased rating for residuals of mandible fractures, with a consideration of all potentially applicable rating criteria, to include Diagnostic Codes 9903, 9904, and 9913.  If this claim is not resolved in the Veteran's favor, issue a supplemental statement of the case and provide the Veteran and his representative with the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

